Order entered May 6, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00268-CV

                IN RE MAURICE JOEL HEROD, Relator

         Original Proceeding from the 305th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. JC-20-00470

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.



                                         /s/   LESLIE OSBORNE
                                               JUSTICE